IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: PETITION TO EMPANEL FIRST       : No. 158 MM 2016
INDICTING GRAND JURY                   :
                                       :
                                       :
PETITION OF: THE HONORABLE FRED        :
A. PIERANTONI, III, PRESIDING JUDGE,   :
LUZERNE COUNTY                         :


                                   ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Petition to Empanel First

Indicting Grand Jury is GRANTED.